                       IN THE UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF COLUMBIA
DEMOCRACY PARTNERS, LLC, et al.                       )
                                                      )
       Plaintiffs,                                    )
                                                      )
               v.                                     )      No. 1:17-cv-1047-ESH
                                                      )
PROJECT VERITAS ACTION                                )
FUND, LLC, et al.                                     )
                                                      )
       Defendants.                                    )
                                                      )


 ERRATA REGARDING NOTICE OF THE UNITED STATES OF DECISION NOT TO
 INTERVENE TO DEFEND THE CONSTITUTIONALITY OF A FEDERAL STATUTE


       The United States respectfully submits this errata to ECF No. 78. Below the signature

block, the Notice indicated incorrect representation. The attached Exhibit A includes the notice

as corrected, indicating that counsel represent the United States.

DATED: August 29, 2019                        Respectfully submitted,

                                              JOSEPH H. HUNT
                                              Assistant Attorney General

                                              ERIC R. WOMACK
                                              Assistant Director, Federal Programs Branch

                                              /s/ Christopher R. Healy

                                              CHRISTOPHER R. HEALY
                                              Trial Attorney
                                              U.S. Department of Justice
                                              Civil Division, Federal Programs Branch
                                              1100 L St. NW
                                              Washington, D.C. 20530
                                              Telephone: (202) 514-8095
                                              Facsimile: (202) 616-8470
                                              E-mail: Christopher.Healy@usdoj.gov

                                              Counsel for the United States

                                                 1
Exhibit A
                       IN THE UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF COLUMBIA
DEMOCRACY PARTNERS, LLC, et al.                       )
                                                      )
       Plaintiffs,                                    )
                                                      )
               v.                                     )       No. 1:17-cv-1047-ESH
                                                      )
PROJECT VERITAS ACTION                                )
FUND, LLC, et al.                                     )
                                                      )
       Defendants.                                    )
                                                      )


     NOTICE BY THE UNITED STATES OF DECISION NOT TO INTERVENE TO
         DEFEND THE CONSTITUTIONALITY OF A FEDERAL STATUTE


       The United States appreciates the opportunity to consider whether to intervene in this

case for the limited purpose of defending the constitutionality of 18 U.S.C. § 2511(2)(d). The

United States has determined that its intervention is not warranted at this time.

DATED: August 29, 2019                        Respectfully submitted,

                                              JOSEPH H. HUNT
                                              Assistant Attorney General

                                              ERIC R. WOMACK
                                              Assistant Director, Federal Programs Branch

                                              /s/ Christopher R. Healy

                                              CHRISTOPHER R. HEALY
                                              Trial Attorney
                                              U.S. Department of Justice
                                              Civil Division, Federal Programs Branch
                                              1100 L St. NW
                                              Washington, D.C. 20530
                                              Telephone: (202) 514-8095
                                              Facsimile: (202) 616-8470
                                              E-mail: Christopher.Healy@usdoj.gov

                                              Counsel for the United States



                                                 1
